DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Keng reference (US Patent Publication No. 2015/0009666) and further in view of the Tickner reference (US Patent Publication No. 2015/0136832).
4.	Regarding claim 1, the Keng reference discloses:
a ceiling fan [Paragraph 0032] comprising:
one or more fan blades [Paragraph 0034];
a motor operatively coupled to the one or more fan blades [Paragraph 0034], the motor configured to drive rotation of the one or more fan blades [Paragraph 0034]; and
a light kit (20) comprising: at least one light source (26).
The Keng reference discloses the invention as essentially claimed.  However, the Keng reference fails to disclose a panel having an edge extending between a top surface of the panel and a bottom surface of the panel and that the light source is positioned to illuminate the edge.
The Tickner reference teaches it is conventional in the art of light sources to provide as taught in [Paragraphs 0052-0054] a panel (320) having an edge extending between a top surface of the panel and a bottom surface of the panel (FIG. 4) [Paragraph 0052] and that the 
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the fan of the Keng reference, such that the fan further includes a panel having an edge extending between a top surface of the panel and a bottom surface of the panel and that the light source is positioned to illuminate the edge, as clearly suggested and taught by the Tickner reference, in order to allow the creation of a generally consistent light level across the wave guide [Paragraph 0054].
5.	Regarding claim 2, the Keng reference fails to disclose:
wherein the panel comprises a light guide.
The Tickner reference teaches it is conventional in the art of light sources to provide as taught in [Paragraphs 0052-0054] wherein the panel comprises a light guide (wave guide 320).  Such configurations/structures would allow the creation of a generally consistent light level across the wave guide [Paragraph 0054].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the fan of the Keng reference, such that the fan further includes wherein the panel comprises a light guide, as clearly suggested and taught by the Tickner reference, in order to allow the creation of a generally consistent light level across the wave guide [Paragraph 0054].
6.	Regarding claim 3, the Keng reference fails to disclose:
wherein the light kit further comprises:
a diffuser positioned such that the diffuser diffuses light exiting the panel.
The Tickner reference teaches it is conventional in the art of light sources to provide as taught in [Paragraphs 0052-0054] a diffuser positioned such that the diffuser diffuses light 
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the fan of the Keng reference, such that the fan further includes wherein the panel comprises a light guide, as clearly suggested and taught by the Tickner reference, in order to allow the creation of a generally consistent light level across the wave guide [Paragraph 0054].
7.	Regarding claim 4, the Keng reference fails to disclose:
wherein the light kit further comprises:
a light reflector positioned to reflect light exiting the panel.
The Tickner reference teaches it is conventional in the art of light sources to provide as taught in [Paragraphs 0051] a light reflector (310) positioned to reflect light exiting the panel [Paragraph 0051].  Such configurations/structures would allow the creation of a generally consistent light level across the wave guide [Paragraph 0054].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the fan of the Keng reference, such that the fan further includes wherein the light kit further comprises: a light reflector positioned to reflect light exiting the panel, as clearly suggested and taught by the Tickner reference, in order to allow the creation of a generally consistent light level across the wave guide [Paragraph 0054].
8.	Regarding claim 5, the Keng reference fails to disclose:
wherein the panel is positioned between a light reflector and a diffuser.
The Tickner reference teaches it is conventional in the art of light sources to provide as taught in [Paragraphs 0051-0052] wherein the panel is positioned between a light reflector and 
a diffuser [Paragraph 0051-0052].  Such configurations/structures would allow the creation of a generally consistent light level across the wave guide [Paragraph 0054].

9.	Regarding claim 6, the Keng reference fails to disclose:
wherein the at least one light source comprises a light emitting diode (LED) array having a plurality of LED light sources.
The Tickner reference teaches it is conventional in the art of light sources to provide as taught in [Paragraphs 0078] wherein the at least one light source comprises a light emitting diode (LED) array having a plurality of LED light sources [Paragraph 0078].  Such configurations/structures would allow the creation of a generally consistent light level across the wave guide [Paragraph 0054].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the fan of the Keng reference, such that the fan further includes wherein the at least one light source comprises a light emitting diode (LED) array having a plurality of LED light sources, as clearly suggested and taught by the Tickner reference, in order to allow the creation of a generally consistent light level across the wave guide [Paragraph 0054].
10.	Regarding claim 7, the Keng reference further discloses:
wherein the one or more fan blades are positioned between the light kit and a ceiling to which the ceiling fan is mounted [Paragraphs 0034 & 0037].
11.	Regarding claim 8, the Keng reference fails to disclose:
a body configured to accommodate the panel and the at least one light source.
The Tickner reference teaches it is conventional in the art of light sources to provide as taught in [Paragraphs 0058] a body configured to accommodate the panel and the at least one 
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the fan of the Keng reference, such that the fan further includes a body configured to accommodate the panel and the at least one light source, as clearly suggested and taught by the Tickner reference, in order to allow the creation of a generally consistent light level across the wave guide [Paragraph 0054].
12.	Regarding claim 9, the Keng reference further discloses:
wherein the ceiling fan further comprises a first switching device configured to control operation of the motor [Paragraph 0034], and wherein the light kit further comprises a second switching device configured to control operation of the at least one light source [Paragraph 0035].
13.	Regarding claim 11, the Keng reference further discloses:
wherein the first switching device and the second switching device each comprise a pull chain switch [Paragraphs 0034-0035 & 0047].
14.	Regarding claim 12, the Keng reference further discloses:
wherein the second switching device is mounted such that the second switching device extends through an opening defined by a diffuser [Paragraphs 0039, 0043, and 0047].
15.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Keng reference and in view of the Tickner reference and further in view of the Van Winkle reference (US Patent Publication No. 2018/0206305).
16.	Regarding claim 10, the Keng reference fails to disclose:
wherein the second switching device is configured to adjust a color temperature of light emitted from the at least one light source.
The Van Winkle reference teaches it is conventional in the art of light fixtures to provide as taught in [Paragraph 0018] wherein the second switching device is configured to adjust a 
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the fan of the Keng reference, such that the fan further includes wherein the second switching device is configured to adjust a color temperature of light emitted from the at least one light source, as clearly suggested and taught by the Van Winkle reference, in order to allow the user to select a desired tone [Paragraph 0008].
17.	Claims 13-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Tickner reference in view of the Keng reference.
18.	Regarding claim 13, the Tickner reference discloses:
a light kit for a fixture [Paragraph 0017], the light kit comprising:
a panel (320) having an edge extending between a top surface of the panel and a bottom surface of the panel [Paragraphs 0052 and 0054];
at least one light source positioned to illuminate the edge of the panel [Paragraph 0054].
a mounting bracket (140) configured to secure the light kit to the fixture.
The Tickner discloses the invention as essentially claimed.  However, the Tickner reference fails to disclose that the fixture is a ceiling fan and to secure the light kit to a ceiling fan.  
The Keng reference teaches it is conventional in the art of ceiling fans to provide as taught in [Paragraph 0006] a ceiling fan and securing a light kit to a ceiling fan [Paragraph 0006].  Such configurations/structures would allow a greener environment [Paragraphs 0003 & 0005].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the kit of the Tickner reference, such that the kit further includes that the fixture is a ceiling fan and to secure the light kit to a ceiling fan, as clearly 
19.	Regarding claim 14, the Tickner reference further discloses:
a diffuser positioned to diffuse light exiting the panel [Paragraph 0052].
20.	Regarding claim 15, the Tickner reference further discloses:
a light reflector positioned to reflect light exiting the panel [Paragraph 0051].
21.	Regarding claim 16, the Tickner reference further discloses:
wherein the panel is positioned between the light reflector and a diffuser positioned to diffuse light exiting the panel [Paragraphs 0051-0052].
22.	Regarding claim 17, the Tickner reference further discloses:
wherein the at least one light source is positioned between the light reflector and a diffuser positioned to diffuse light exiting the panel [Paragraphs 0051, 0052, and 0054].
23.	Regarding claim 18, the Tickner reference further discloses:
a body (102) having a lip to support the panel [Paragraphs 0057-0058]; and
a backplate (172) coupleable to the body such that the panel (320) is positioned between the backplate and the lip of the body [Paragraphs 0057-0058].
24.	Regarding claim 19, the Tickner reference further discloses:
wherein the mounting bracket is removably coupled to the backplate via one or more fasteners extending through one or more slots defined by the backplate [Paragraph 0027].
25.	Regarding claim 20, the Tickner reference fails to disclose:
a switching device configured to control operation of the at least one light source.
The Keng reference teaches it is conventional in the art of ceiling fans to provide as taught in [Paragraph 0046] a switching device configured to control operation of the at least one 
light source [Paragraph 0046].  Such configurations/structures would allow a greener environment [Paragraphs 0003 & 0005].  

26.	Regarding claim 21, the Tickner reference fails to disclose:
wherein the switching device is mounted to a body of the light kit.
The Keng reference teaches it is conventional in the art of ceiling fans to provide as taught in [Paragraph 0046] wherein the switching device is mounted to a body of the light kit [Paragraph 0046].  Such configurations/structures would allow a greener environment [Paragraphs 0003 & 0005].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the kit of the Tickner reference, such that the kit further includes a switching device configured to control operation of the at least one light source, as clearly suggested and taught by the Keng reference, in order to allow a greener environment [Paragraphs 0003 & 0005].  
27.	Regarding claim 22, the Tickner reference fails to disclose:
wherein the switching device is mounted such that the switching device extends through an opening defined by a diffuser.
The Keng reference teaches it is conventional in the art of ceiling fans to provide as taught in [Paragraphs 0039, 0043, 0047] wherein the switching device is mounted such that the switching device extends through an opening defined by a diffuser [Paragraphs 0039, 0043, 0047].  Such configurations/structures would allow a greener environment [Paragraphs 0003 & 0005].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the kit of the Tickner reference, such that the kit further 
28.	Regarding claim 23, the Tickner reference further discloses:
wherein the at least one light source comprises a light emitting diode (LED) array having a plurality of LED light sources [Paragraph 0078].
29.	Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Tickner reference in view of the Keng reference and further in view of the Yang reference (CN 204554579U).  
30.	Regarding claim 24, the Tickner reference fails to disclose:
a camera positioned within an opening defined by a diffuser.
The Yang reference teaches it is conventional in the art of ceiling lamps to provide as taught in (Page 1) a camera positioned within an opening defined by a diffuser (the light guide plate and the diffusion plate correspond to the cameras, respectively, with matching camera mounting holes.  The camera is installed on the bottom plate and passes through the light guide plate and the camera mounting holes of the diffusion plate in sequence).  Such configurations/structures would allow further functionalities such as camera monitoring and Bluetooth speaker (Page 1).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the kit of the Tickner reference, such that the kit further includes a camera positioned within an opening defined by a diffuser, as clearly suggested and 
taught by the Yang reference, in order to allow further functionalities such as camera monitoring and Bluetooth speaker (Page 1).  



Conclusion
31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747